Citation Nr: 0708989	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-06 595	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The appellant had active duty from June 1969 to February 
1973.  In addition, he had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Navy Reserves from August 1973 to July 1995.

The issue of entitlement to service connection for a major 
depressive disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The appellant has no service-connected disabilities.

2.  A current back disorder did not have its onset during 
active military service or for several years thereafter; and 
has not been shown to be related to active military service 
by competent medical evidence.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
duty military service; and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1113, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In March 2003, VA received the appellant's claim of 
entitlement to service connection for a back disorder.  In 
March 2003, prior to the initial unfavorable decision, the 
appellant was substantially notified of the requirements of 
VCAA and VA's duty to assist him with the claim.  

These notices discussed the information and evidence 
necessary to substantiate the claims for entitlement to 
service connection.  The appellant was also advised of VA's 
responsibility to obtain certain information and evidence on 
his behalf, and his responsibility to obtain and submit 
certain information and evidence on his own behalf, including 
additional medical records and other information to support 
the claim.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  

Clearly, from submissions by and on behalf of the appellant, 
he is fully conversant with the legal requirements in this 
case.  The Board is satisfied that VA has assisted the 
appellant in the development of his claim in accordance with 
applicable laws and regulations and thus will address the 
merits of this claim.  Any deficiency in compliance with the 
VCAA has not prejudiced the appellant and is, thus, harmless 
error.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

The term "active military service" includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a) (2006).

ACDUTRA includes full time duty in the Armed Forces performed 
by Reserves for training purposes, while INACDUTRA includes 
duty (other than full-time duty) prescribed for Reserves, as 
well as duty (other than full-time duty) performed by a 
member of the National Guard of any State. § 3.6(c), (d).  
Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2006).  

The Court has interpreted the provisions of 38 U.S.C.A. § 
101(24) as meaning that active duty for training will not be 
considered "active military, naval or air service" unless 
the claimant has previously established service connection 
for a disability incurred in such service.  Mercado-Martinez, 
11 Vet. App. 419 (1998); Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins, 1 Vet. App. 474 (1991).
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).


Factual Background and Analysis

The appellant contends he is entitled to service connection 
for a back disorder which he specifically alleges was the 
result of an injury during his period of active duty military 
service.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

As noted, service connection requires a current disability; 
the existence of the disease or injury in service, and a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In addition a chronic disorder diagnosed after 
service, linked by competent medical evidence to service, may 
be service-connected as well.  

Post-service medical records reflect the appellant has a 
current back disability manifested primarily with severe 
chronic back pain.  Since military service, he has received 
several diagnoses; including, but not limited to, 
degenerative disc disease, fibromyalgia, discogenetic 
arthrosis; and chronic back pain.  

However, in addition to evidence of a current disability; 
service connection also requires evidence that such 
disability manifested in, or is etiologically linked to 
service.  38 C.F.R. § 3.303 (2006).  Here, the Board observes 
that there is no evidence of a back injury, or symptomatology 
of a chronic back disorder, in service.  The service medical 
records are negative for a back injury or any complaints, 
treatment, or clinical findings of a chronic back disorder.  
The February 1973 separation physical examination report 
reflects as much and the spine examination was normal in all 
relevant aspects.  Notably, the October 1976 re-enlistment 
examination for reserve duty reveals that the appellant's 
back was normal upon evaluation.  Moreover, the appellant did 
not report a history of any back injury and he also denied 
having recurrent back pain on his Report of Medical History 
form.   

Service medical records for the appellant's periods of naval 
reserve include a January 1990 treatment noted wherein the 
appellant stated that he had been hospitalized in November 
1989 for treatment of nerve root/disc irritation at C-3.  In 
January 1991, December 1991 and December 1992 Dental History 
Questionnaires for the naval reserves, the appellant reported 
that he was receiving medications and was under the care of a 
physician for his back, diagnosed as arthritis of the neck 
and lower back.  Other service medical records, annual 
physical examination reports and Reports of Medical History 
confirm the appellant was receiving private medical care for 
back problems.   

Private post-service treatment records indicate that the 
appellant's back injuries have been unrelated to military 
service.  Specifically, a May 1993 private medical record 
reflects the appellant reported his low back pain began in 
1987, and he denied any injury or surgery.  He also admitted 
that he had injured his cervical spine at work in 1989.  
Additional private medical records reveal the appellant's 
reports of a 1996 vehicle accident in which he was rear-ended 
and caused increased back pain; a 1998 low back injury; and a 
fall down a flight of 10 stairs in May 2000, during which he 
reportedly hit his back all the way down. 

In sum, the evidentiary record shows no evidence of a 
diagnosis or treatment for a back injury or chronic back 
disorder during active duty military service; or within one 
year of separation.  Further, naval reserve records are 
silent for back injuries or a diagnosis of a disease of the 
back attributable to periods of ACDUTRA, or for back injuries 
during INACDUTRA.  Per post-service clinical records, the 
appellant was not diagnosed with a back disorder until 
several years following separation from active duty service.  
Moreover, the appellant has not provided competent medical 
evidence or opinions to establish an etiological relationship 
between a current back disorder and military service.  See 38 
C.F.R. § 3.303(b).  Therefore, the Board finds service 
connection for a back disorder is not warranted.  

To the extent that the appellant himself has claimed that he 
has a back disorder related to service, as a layman, he is 
not competent to give a medical opinion about the etiology of 
such a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).


ORDER

Service connection for a back disorder is denied.


REMAND
The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant is seeking service connection for an acquired 
psychiatric disorder identified as a major depressive 
disorder.  In reviewing the claims folder, it appears that 
the RO never considered the naval reserve service medical 
records when evaluating this claim, as these records were 
never mentioned in a rating action or in a statement of the 
case or supplemental statement of the case.  These records 
must be evaluated in the first instance by the RO prior to a 
review by the Board.  38 C.F.R. § 19.29 (2006).

In view of the forgoing, the case is remanded to the AMC/RO 
for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  A review of the appellant's naval 
reserve service medical records is to be 
undertaken.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


